DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 07/27/2021 have been entered.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 1, only limitations “A method for presenting a map display of an emergency zone during an emergency situation, the method comprising:” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davies et al. (Pub. No.: US 2018/0075720, hereinafter, “Davies”).
Claim 1. Davies teaches:
A method for presenting a map display of an emergency zone during an emergency situation, the method comprising: – in paragraph [0121] (The real-time GPS location of the user in panic may be presented in map form to the responders.)
in response to an emergency situation being identified, receiving at one or more processors in a first networked communication device, map data for an emergency zone defined by a second networked communication device; – in paragraphs [0121], [0130] (The community security system 100 can contact potential responders from any group in any system 100, including emergency responders. These responders may be alerted through their own mobile application 313 to the fact that someone has issued a panic situation in their immediate vicinity. The responder may direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person.)
presenting by the one or more processors, a display map of the emergency zone, based on the map data; – in paragraphs [0121], [0130] (The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)
receiving at the one or more processors an indication of the second networked communication device relative to the first networked communication device; and – in paragraphs [0121], [0130] (The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)
presenting by the one or more processors, the indication of the second networked communication device on a portion of the display map corresponding to the emergency zone, – in paragraphs [0121], [0130] (The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)
the indication identifying locations of the first and second networked communication devices, – in paragraphs [0121], [0130] (This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)
whereby the received map data is associated with a notification to the first networked communication device. – in paragraphs [0121], [0130] (The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)

Claim 2. Davies teaches The method of claim 1 – refer to the indicated claim for reference(s).
Davies teaches:
wherein the first networked communication device is associated with a supportive entity of the second networked communication device. – in paragraphs [0121], [0130] (The community security system 100 can contact potential responders from any group in any system 100, including emergency responders. These responders may be alerted through their own mobile application 313 to the fact that someone has issued a panic situation in their immediate vicinity. The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Pub. No.: US 2018/0075720, hereinafter, “Davies”) in view of Maier et al. (Pub. No.: US 2017/0238129, hereinafter, “Maier”).
Claim 3. Davies teaches The method of claim 2 – refer to the indicated claim for reference(s).

Davies does not explicitly teach:
further comprising: receiving, at the one or more processors, an indication of a nature of the emergency situation; and presenting the indication of a nature of the emergency situation on the portion of the display map corresponding to the emergency zone.
However, Maier teaches:
further comprising: receiving, at the one or more processors, an indication of a nature of the emergency situation; and presenting the indication of a nature of the emergency situation on the portion of the display map corresponding to the emergency zone. – in paragraph [0414] (The display system interface 178, includes, but is not limited to a map portion 180 including a graphical location marker 182 including a location of a type of emergency (e.g. fire, etc.), a determined current 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies with Maier to include receiving, at the one or more processors, an indication of a nature of the emergency situation; and presenting the indication of a nature of the emergency situation on the portion of the display map corresponding to the emergency zone, as taught by Maier, in paragraph [0022], to locate network devices connected to the IoT that is rapid, automated, accurate, simple and inexpensive to employ, and does not require manual intervention from a person using the IoT network device to be located.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Pub. No.: US 2018/0075720, hereinafter, “Davies”) in view of Maier et al. (Pub. No.: US 2017/0238129, hereinafter, “Maier”), and further in view of Bracken et al. (Pub. No.: US 2021/0234953, hereinafter, “Bracken”).
Claim 4. Combination of Davies and Maier teaches The method of claim 3 – refer to the indicated claim for reference(s).
 
Combination of Davies and Maier does not explicitly teach:
wherein the identification information is received in part via live-streaming associated with the second networked communication device.
However, Bracken teaches:
wherein the identification information is received in part via live-streaming associated with the second networked communication device. – in paragraph [0110] (The base device can be used to send emergency alerts to the 911 mapping system. When an alert is sent from the base device, it will appear on the 911 mapping system and permit the responding officer to view one or more of the device code, company name, room number in which the device is located, time of the incident, address, live streaming of audio and video, or other pertinent information provided by the personal security base device.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies and Maier with Bracken to include wherein the identification information is received in part via live-streaming associated with the second networked communication device, as taught by Bracken, in paragraph [0001], to provide remote recording and data reporting as related to personal security.

Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Pub. No.: US 2018/0075720, hereinafter, “Davies”) in view of Maier et al. (Pub. No.: US 2017/0238129, hereinafter, “Maier”), and further in view of Bracken et al. (Pub. No.: US 2021/0234953, hereinafter, “Bracken”) and Polyakov et al. (Pub. No.: US 2018/0330600, hereinafter, “Polyakov”).
Claim 5. Combination of Davies, Maier, and Bracken teaches The method of claim 4 – refer to the indicated claim for reference(s).
 
Combination of Davies, Maier, and Bracken does not explicitly teach:
wherein the indication of the nature of the emergency situation is an object identified by comparing captured images of the light-sensing apparatus with a plurality of templates stored on a cloud-based repository.
However, Polyakov teaches:
wherein the indication of the nature of the emergency situation is an object identified by comparing captured images of the light-sensing apparatus with a plurality of templates stored on a cloud-based repository. – in paragraph [0045] (The emergency communication system can automatically determine a type of emergency. The type of emergency can be determined by a natural language engine or machine-learning system based on a user speech. For example, the type of emergency can be detected by obtaining and processing vital parameters of the user (e.g., heart rate, blood pressure, temperature, etc.). In yet another example, the type of emergency can be determined by obtaining and processing video images of a scene where the user is located (e.g., a crime can be automatically recognized by processing a video captured by a security camera).) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies, Maier, and Bracken with Polyakov to include wherein the indication of the nature of the emergency situation is an object identified by comparing captured images of the light-sensing apparatus with a plurality 

Claim 6. Combination of Davies, Maier, Bracken, and Polyakov teaches The method of claim 5 – refer to the indicated claim for reference(s).
 
Polyakov further teaches:
wherein the emergency situation is identified via biometric data sensed from the second networked communication device. – in paragraph [0045] (The emergency communication system can automatically determine a type of emergency. The type of emergency can be determined by a natural language engine or machine-learning system based on a user speech. For example, the type of emergency can be detected by obtaining and processing vital parameters of the user (e.g., heart rate, blood pressure, temperature, etc.). In yet another example, the type of emergency can be determined by obtaining and processing video images of a scene where the user is located (e.g., a crime can be automatically recognized by processing a video captured by a security camera).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies, Maier, and Bracken with Polyakov to include wherein the emergency situation is identified via biometric data sensed from the second networked communication device, as taught by Polyakov, in paragraph 

Claim 7. Combination of Davies, Maier, Bracken, and Polyakov teaches The method of claim 6 – refer to the indicated claim for reference(s).
Davies teaches:
wherein presenting the indication of the second networked communication device includes presenting at a position within the display map corresponding to identification information for the second networked communication device. – in paragraphs [0121], [0130] (The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)

Claim 8. Combination of Davies, Maier, Bracken, and Polyakov teaches The method of claim 7 – refer to the indicated claim for reference(s).
 
Polyakov further teaches:
wherein the indication of the nature of the emergency situation was received via a light-sensing apparatus. – in paragraph [0045] (The emergency communication system can automatically determine a type of emergency. The type of emergency can be determined by a natural language engine or machine-learning system based on a user speech. For example, the type of emergency can be detected by obtaining and processing vital parameters of the user (e.g., heart rate, blood pressure, temperature, etc.). In yet another example, the type of emergency can be determined by obtaining and processing video images of a scene where the user is located (e.g., a crime can be automatically recognized by processing a video captured by a security camera).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Davies, Maier, and Bracken with Polyakov to include wherein the indication of the nature of the emergency situation was received via a light-sensing apparatus, as taught by Polyakov, in paragraph [0006], to improve reliability, efficiency, and functionality of emergency reporting and communication systems and to reduce costs of establishing and operating the emergency reporting and communication systems.

Claim 9. Combination of Davies, Maier, Bracken, and Polyakov teaches The method of claim 8 – refer to the indicated claim for reference(s).
Davies teaches:
wherein the identification information is received in part via an identity-based navigation system associated with the second networked communication device. – in paragraphs [0121], [0130] (The responder may indicate they are responding to the panic by accepting the "panic", through their own mobile application 313. Once the panic is accepted, the person in panic's distance and direction are overlayed onto a map, and the responder is added into a voice chat with any other responders. This information, together with a direction pointer are displayed onto the screen allowing the responder to locate the distressed person. This information is updated in real-time as the distressed person or responder changes location.)

Claim 10. Combination of Davies, Maier, Bracken, and Polyakov teaches The method of claim 9 – refer to the indicated claim for reference(s).
Davies teaches:
further comprising a recording system separate from the first and second networked communication devices. – in paragraph [0034] (The community security system 100 could include a community CCTV camera system by grouping external cameras 128 located on private security areas 102 or public community areas into a single camera network accessible by all of the community group members.) 

Claim 11. Combination of Davies, Maier, Bracken, and Polyakov teaches The method of claim 7 – refer to the indicated claim for reference(s).
Davies teaches:
wherein the identification information is received in part via one or more social media platforms associated with the second networked communication device. – in paragraph [0075] (The shared supervisory server 122 may use alarm 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449